Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the 35 U.S.C. 112(b) rejections of claim 7 and 15, Applicant’s amendments overcome the rejections.
Applicant’s argument, (see Response filed 6/24/2022 [page 17 paragraph 1 line 3]-[page 17 paragraph 2 line 13]), with respect to the 35 U.S.C. 101 rejection of claim 1 has been fully considered and is persuasive. Under step 2A prong one, the argued limitations of “receiving model parameters…” and “simulating the nanoscale device…” are not abstract ideas, and under step 2A prong two these additional limitations integrate the judicial exception into a practical application by improving the functioning of a computer. See MPEP 2106.04(d) referencing MPEP 2106.05(a). As argued, the claimed method reduces the computational load when simulating the nanoscale device, and the arguments are commensurate in scope with the actual claim language.	The argument references claim language that is included in each independent claim (claims 1, claim 9, and new claim 17). These additional limitations that integrate the judicial exception into a practical application are incorporated by reference in the dependent claims. Thus, the 101 rejections of claims 1, 3-4, 7, 9, 11-12, 15, and 17-20 have been withdrawn. 
Applicant’s argument, (see Response filed 6/24/2022 [page 22 paragraph 3 lines 1-5]), with respect to the 35 U.S.C. 102(a)(1) rejection of claim 9 has been fully considered and is persuasive. The limitation “determining a first property of the lead region using Non-Equilibrium Green's Function methods under open boundary conditions for the lead region using the processor, a recursive Green's function algorithm being applied to the plurality of nested shell regions to determine Green's functions for the plurality of nested shell regions of the lead region;” is not taught by the art of reference. The argument references a limitation that is included in each independent claim (claims 1, claim 9, and new claim 17). This limitation is incorporated by reference in the dependent claims. Thus, the prior art rejections of claims 1, 3-4, 7, 9, 11-12, 15, and 17-20 have been withdrawn. 
Thus, all of the rejections of the Final Office Action mailed 3/28/2022 have been overcome.

Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
With respect to claims 1, 3-4, 7, 9, 11-12, 15, and 17-20, the closest prior art references are “Recent developments and applications of the real-space multigrid method” (Bernholc-1), “Hybrid ab initio Kohn-Sham density functional theory/frozen-density orbital-free density functional theory simulation method
suitable for biological systems” (Bernholc-2), EP3040889 A1 (Settnes), and “Structure and UV-Vis Spectrum of C60 Fullerene in Ethanol: A Sequential Molecular Dynamics/Quantum Mechanics Study” (Malaspina).

With respect to claims 1, 9, and 17, these references taken alone or in combination with the prior art of record fail to disclose:

generating a quantum model of the liquid system using the processor, the quantum model partitioning the liquid system into a device region and a lead region,
…
the lead region being further partitioned into a plurality of nested shell regions,
…
determining a first property of the lead region using Non-Equilibrium Green's Function methods under open boundary conditions for the lead region using the processor, a recursive Green's function algorithm being applied to the plurality of nested shell regions to determine Green's functions for the plurality of nested shell regions of the lead region;

Bernholc-1 teaches A method for simulating a nanoscale device using a modeling system (XT3 supercomputer consisting of 2.6 GHz dual-core AMD Opteron processors and 4 GB of memory per processor with real-space multigrid RMG code, [page 4 col 1 paragraph 3 lines 8-10] and [page 4 col 2 paragraph 3 lines 1-2]; used to simulate system in FIG. 4, [page 6]), the nanoscale device including a liquid system having at least one molecule in a solvent (molecule is Cu^2+ bound to a fragment of PrP protein, [page 6 col 2 paragraph 1 lines 1-9]; solvent is 3101 water molecules, [page 6 col 2 paragraph 1 lines 1-9]), the method comprising (see generally KS-FDOF hybrid section, [pages 4-6]): receiving model parameters for the liquid system as input to a processor of the modeling system (predict properties of materials based solely on their atomic structure, [page 1 col 1 paragraph 1 lines 1-3]), the model parameters identifying at least one of a type of molecule and a type of solvent to be modeled for the liquid system (two types of atoms: FDOF atoms and KS atoms, [page 5 col 2 paragraph 3 line 3]-[page 4 col 1  paragraph 1 line 1]); generating a quantum model of the liquid system using the processor (define hybrid calculation scheme, [page 5 col 2 paragraph 3 line 1]), the quantum model partitioning the liquid system into a device region and a lead region (system that contains two types of atoms: those that are treated with the FDOF method (FDOF atoms) and those that are treated with KS DFT method (KS atoms), [page 5 col 2 paragraph 3 line 1]-[page 6 col 1 paragraph 1 line 1]), the device region … encompassing the at least one molecule and a portion of the solvent of the liquid system (the water molecules closer than 6 °A to the copper ion are treated by KS DFT, which adds 12 water molecules to the KS subsystem, so that he total number of KS atoms is 108, [page 6 col 2 paragraph 1 lines 9-12]), the device-lead interface defining where the device region meets the lead region (flow of molecules across the interface between the regions treated by the different methods, [page 6 col 1 paragraph 5 lines 1-3]); simulating the nanoscale device using the processor based on the quantum model, the simulating including (hybrid KS-FDOF method for simulating system of biological relevance, [page 5 col 1 paragraph 2 lines 1-2]): combining the first property of the device region with the first property of the lead region to arrive at a total first property for the liquid system using the processor (the total charge density of the entire system is simply the sum of both densities as shown in equation 17, [page 6 col 1 paragraph 1 lines 5-7]).
Bernholc-1 does not teach the device region being spherical in shape, the lead region being further partitioned into a plurality of nested shell regions, each nested shell region having a spherical shell shape and encompassing a respective region of the solvent surrounding the device region in the liquid system, the plurality of nested shell regions being arranged in a nested manner starting from a device-lead interface and extending outward from the device region, determining a first property of the lead region using Non-Equilibrium Green's Function methods under open boundary conditions for the lead region using the processor, a recursive Green's function algorithm being applied to the plurality of nested shell regions to determine Green's functions for the plurality of nested shell regions of the lead region; determining the first property of the device region using Non-Equilibrium Green's Function methods using the processor, a Green's function for the device region being determined based on a Green's function for the device-lead interface, the Green's function for the device-lead interface being determined based on the Green's functions for the plurality of nested shell regions of the lead region.
However, Malaspina teaches the device region being spherical in shape and encompassing the at least one molecule and a portion of the solvent of the liquid system (Illustration of the structures of the accumulated solvation shells around fullerene in ethanol, as calculated by the RDF spherical integration, [page 11937 Figure 3 caption]), the lead region being further partitioned into a plurality of nested shell regions (RDF's separated into four solvation shells, [page 11938 col 1 paragraph 3 line 3]), each nested shell region having a spherical shell shape and encompassing a respective region of the solvent surrounding the device region in the liquid system (see FIG. 3 and FIG. 4 showing radius for RDF spherical integration progressively getting larger).
Malaspina does not teach the plurality of nested shell regions being arranged in a nested manner starting from a device-lead interface and extending outward from the device region, determining a first property of the lead region using Non-Equilibrium Green's Function methods under open boundary conditions for the lead region using the processor, a recursive Green's function algorithm being applied to the plurality of nested shell regions to determine Green's functions for the plurality of nested shell regions of the lead region; determining the first property of the device region using Non-Equilibrium Green's Function methods using the processor, a Green's function for the device region being determined based on a Green's function for the device-lead interface, the Green's function for the device-lead interface being determined based on the Green's functions for the plurality of nested shell regions of the lead region.
However, Bernholc-2 teaches the plurality of nested shell regions being arranged in a nested manner starting from a device-lead interface and extending outward from the device region (see FIG. 2 with three nested shells, the device region being the KS atomic cell having molecules solved with KS DFT shown as solid circles, and the next two concentric regions being interpreted as “lead region” cells).
Bernholc-2 does not teach determining a first property of the lead region using Non-Equilibrium Green's Function methods under open boundary conditions for the lead region using the processor, a recursive Green's function algorithm being applied to the plurality of nested shell regions to determine Green's functions for the plurality of nested shell regions of the lead region; determining the first property of the device region using Non-Equilibrium Green's Function methods using the processor, a Green's function for the device region being determined based on a Green's function for the device-lead interface, the Green's function for the device-lead interface being determined based on the Green's functions for the plurality of nested shell regions of the lead region.
However, Settnes teaches determining a first property of the lead region using Non-Equilibrium Green's Function methods under open boundary conditions for the lead region using the processor (open boundary self-energy term, [0004] line 1), determining the first property of the device region using Non-Equilibrium Green's Function methods using the processor (equation (2), [page 4]), a Green's function for the device region being determined based on a Green's function for the device-lead interface (last term in equation (2), G^(con)_B,D where the scripts refer to  "connected" "device region" and "boundary", [0011]), the Green's function for the device-lead interface being determined based on the Green's functions for the plurality of nested shell regions of the lead region (equation (3) with SIGMA_B referring to the extended system/lead region, [page 4]).

Nothing in the prior art teaches or suggests a recursive Green's function algorithm being applied to the plurality of nested shell regions to determine Green's functions for the plurality of nested shell regions of the lead region. This limitation is included in all of the independent claims, and incorporated by reference in all of the dependent claims.

The calculating of the “lead region” most closely maps to calculating the extended part of the system with the open boundary self-energy term defined in equation (4), [page 4] of Settnes, but this term does not involve solving nested shell regions, as shown in panel (b) of FIG. 2. There are other references such as FIG. 2 of Bernholc-2 that solve for nested shell regions, but they do not use the recursive Green’s function to do so. Furthermore, although a person having skill in the art may combine Bernholc-1, Bernholc-2, and Malaspina, using ordinary creativity, the further combination of these references with Settnes would require more than ordinary creativity because the class of problems for the first three references applies to a liquid system, while Settnes is being applied to a graphene sheet. Thus, in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
Claims 1, 3-4, 7, 9, 11-12, 15, and 17-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20070177437 (Guo) – Use DFT to determine local electron charge density RHO(r), [0033] lines 1-5; used on a system with open boundaries, [0033] lines 6-8; NEGF-DFT allows for calculating charge density, [0035] lines 1-3; and NEGF-DFT treats atoms in device scattering region and electrodes at equal footing (indicating device region and lead region), [0037] lines 1-4.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148